DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
 
Status of Claims 
Claims 1-5, 7-12, 14-18 and 20-23 are pending and allowed herein per Applicant’s 06/08/2021 filing.  Claims 1, 8, and 15 are amended.  Claims 6, 13, and 19 are canceled.  No claims are newly added.

Response to Amendment
Applicant’s amendments to claims 9-12, 14, and 22 are sufficient to overcome the 35 USC 112(b) rejection of the previous Office action; where the After Final Amendment (05/07/2021) were entered in the Advisory Action (05/21/2021).   In the Interview Summary mailed 05/21/2021, it was noted that the amendments were not fully 
Applicant’s amendments to independent claims 1, 8, and 15 are sufficient to overcome the 35 USC 101 rejection of the previous Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in the final 35 USC 101 “abstract idea” rejection was given with respect claim 1-5, 7-12, 14-18 and 20-23 as being directed to a mathematical concepts.  Applicant' s arguments filed on 06/08/2021 (pages 12-13 in particular) are deemed to be persuasive and adequately reflect the Examiner' s opinion as to why claims 1-5, 7-12, 14-18 and 20-23  are allowable.   
Where example 45, the control signal triggers “instructing the apparatus to open the mold and eject the molded polyurethane from the mold”.  In the instant claims the electronically sending triggers “demand forecast to an inventory management system . . . based on the received demand forecast, electronically determining an amount of inventory for the item for a first store of a plurality of stores and causing the amount of inventory to be sent, using a transportation mechanism to the first store.”  (Instant Claim 1).  And like example 45 the triggering event of example 46 is also akin to the triggering event of the instant claims.  Like the example 45 and 46 the instant claims are to patent eligible subject matter because the claims when considered as a whole are found to recite elements that amount to significantly more than the abstract idea.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kushkuley et al (US Pub 2013/0211878 A1) teaches system receives a demand model for sales of the item in terms of the elasticity parameter and the inventory effect parameter and a base demand for the item selling at the store.
Popescu et al (US Pub 2020/0104771 A1) teaches a demand model and the selected seasonality curve to determine a demand forecast for the first item, the demand forecast including a prediction of future sales data for the first item.
He et al (US Pat 9,990,597) teaches a demand forecast data is available, demand forecast statistics are generated and the order-point value is generated based at least in part on the sales statistics and the demand forecast statistics. An order-up-to-level is generated based at least in part on the order-point value

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/Examiner, Art Unit 3623